Orders of disposition, Family Court, Bronx County (Allen Alpert, J.), entered on or about December 14, 2000, insofar as appealed from, which, upon a finding of permanent neglect, terminated respondent’s parental rights to the subject children and committed their custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports Family Court’s finding that, despite the agency’s diligent efforts, respondent failed to complete a counseling program designed to address the problem created by her boyfriend that led to the children’s placement (Social Services Law § 384-b [7] [a], [c], [f| [3]; see, Matter of Sheila G., 61 NY2d 368, 384-385). Respondent’s acknowledgment of the reason for such placement was a threshold step in any realistic plan for the children’s future. Her inability to acknowledge the problem cannot be blamed on the agency, and the agency was not obligated to accommodate this lack of insight by formulating an alternative plan (see, Matter of Adrian M., 270 AD2d 93, lv denied 95 NY2d 757). Given respondent’s continued adamant refusal to acknowledge the problem, or to at least ameliorate it by separating from her boyfriend (see, Matter of Kimberly Rosemarie S., 211 AD2d 594, lv denied 85 NY2d 809), the suspended judgment she urges would not be in the children’s best interests. Concur— Nardelli, J.P., Mazzarelli, Buckley, Ellerin and Lerner, JJ.